             Case 1:19-cr-10312-LTS Document 128 Filed 08/19/20 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS


UNITED STATES OF AMERICA,                              )
                                                       )
v.                                                     )       CRIMINAL NO. 19-cr-10312-LTS
                                                       )
MATTHEW HAVILAND,                                      )
              Defendant.                               )


     DEFENDANT’S PROPOSED REVISED CONDITION OF SUPERVISED RELEASE


        NOW COMES the Defendant, Matthew Haviland, and, in light of the colloquy at the

Sentencing Hearing, moves that the Court replace Special Condition of Supervised Release #101,

with the following proposed condition:

        You shall execute releases authorizing your mental health providers to provide to
        Probation confidential information regarding your treatment to include: whether you
        continue in treatment or have discontinued treatment, the nature of the treatment
        provided, whether you have made or missed any appointments or sessions, whether you
        are prescribed medication and, if so, the name and dosage of that medication.


        As grounds, undersigned counsel states that the proposed condition allows Probation to

effectively monitor the Defendant and his treatment compliance, while preserving a zone of

confidentiality necessary to promote other goals, particularly the patient-therapist relationship or

alliance.2



1
 The condition currently reads: “You shall consent to share mental health information with
probation.” “Judgment,” ECF No. 125, 08/06/2020, at 5.

2
 If a therapist believes a patient presents a danger to himself or others, this triggers professional
and legal obligations to disclose such information, regardless of the presence or absence of a
waiver.
         Case 1:19-cr-10312-LTS Document 128 Filed 08/19/20 Page 2 of 2




                                                   Respectfully submitted,
                                                   MATTHEW HAVILAND,
                                                   By his attorney,


                                                   /s/Ian Gold
                                                   Ian Gold (BBO# 665948)
                                                   185 Devonshire Street, Suite 302
                                                   Boston, Mass. 02210
                                                   (617) 297-7686 (office & mobile)
                                                   ian.gold@iangoldlaw.com

Date: August 19, 2020



                               CERTIFICATE OF SERVICE

        I hereby certify that true copies of this document will be served on Assistant United
States Attorney William Bloomer and the other registered parties through the ECF system on this
date, Aug. 19, 2020.
                                                       /s/Ian Gold
                                                       Ian Gold




                                              2
